Citation Nr: 0508360	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of tendon graft, fifth finger of right (major) 
hand, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to May 
1974.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).

In an August 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed, and in March 2001, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision and remanded the case for 
readjudication.

In April 2002, the Board undertook development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).

In June 2003, the Board remanded the case for the RO to 
consider the evidence developed by the Board.  

In October 2003, the Board remanded the case for additional 
development.  Subsequently, a December 2004 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of tendon 
graft, fifth finger of the right (major) hand, are manifested 
by: third, fourth, and fifth fingers of right hand maintained 
in flexed position; no muscle atrophy; normal motor strength 
of right upper extremity, except for weakened right hand 
grasp strength and weakened right finger abductor strength; 
positive Tinel and Phalen signs; intact sensation, except for 
some patchy numbness on the sides of some of the fingers of 
the right hand; ankylosis of the distal interphalangeal joint 
of the right little finger; normal range of motion for the 
metacarpophalangeal joint of right little finger; normal 
range of motion for the other joints of right hand; normal 
opposition of right thumb to other fingers of the right hand; 
and subjective complaints of pain in the right hand, 
radiating up into the right arm and shoulder.
CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
40 percent for the veteran's service-connected residuals of 
tendon graft, fifth finger of the right (major) hand, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 
8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in May 2004, the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for entitlement to an increased 
evaluation, but that he must provide enough information so 
that VA could request any relevant records.  The appellant 
was advised of the evidence received and was requested to 
provide authorization for the release of any private medical 
records.  The appellant was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The July 2003 supplemental statement of the case (SSOC) and 
the VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claim, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The VCAA letter and the SSOC notified the appellant 
of his and VA's respective obligations to obtain different 
types of evidence.  They also advised the appellant of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for the actions.  

Relevant private medical and VA outpatient records have been 
obtained, and the veteran has been provided with VA 
examinations in June 1999 and January 2003.  The appellant 
has not indicated that he has any additional evidence to 
submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to an increased 
disability rating for his service-connected residuals of 
tendon graft, fifth finger of the right (major) hand.  He 
alleges that this condition is manifested by pain and reduced 
function of the right hand.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self- 
support of the individual.  38 C.F.R. § 4.10 (2004).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2004).

The veteran suffered a lacerated tendon of the right fifth 
finger during service in 1972.  Service connection for 
residuals, tendon graft of fifth finger, right hand, was 
granted in July 1975.  A noncompensable evaluation was 
assigned from May 1974.  An October 1983 rating decision 
increased the evaluation to 10 percent disabling, effective 
from August 1983.  A September 1994 rating decision increased 
the evaluation to 30 percent disabling, from February 1993.  
Finally, an April 1996 rating decision increased the 
evaluation to 40 percent disabling, from February 1993.

The veteran's service-connected residuals of tendon graft, 
fifth finger of the right (major) hand, are currently rated 
as 40 percent disabling pursuant to Diagnostic Code 8516.  
Pursuant to Diagnostic Code 8516, relating to paralysis of 
the ulnar nerve, a 40 percent disability evaluation is 
warranted when severe incomplete paralysis is exhibited.  A 
60 percent evaluation is applicable when complete paralysis 
is shown, as manifest by "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar in hypothenar 
eminencies; loss of extension of the ring and little fingers, 
cannot spread the fingers (or reverse) cannot abduct the 
thumb; flexion of the wrist is weakened.

The code further provides that the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the assigned rating should be 
for the "mild," or at most, the "moderate" degree.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2004).

Based upon the evidence of record, the Board finds that the 
veteran's service-connected residuals of tendon graft, fifth 
finger of the right (major) hand, does not warrant an 
increased disability rating in excess of the 40 percent 
rating currently assigned.  The evidence of record is not 
indicative of complete paralysis of the ulnar nerve.  The 
veteran's June 1999 VA examination for the hand, thumb and 
fingers noted that "he can extend fingers one through four 
but five will not extend."  The report of the VA examination 
for peripheral nerves, performed in June 1999, noted that the 
third, fourth, and fifth fingers of the veteran's right hand 
are maintained in a flexed position.  No atrophy of the right 
first dorsal interosseous muscle, which "is the most distal 
muscle supplied by the ulnar nerve," was indicated.  
Sensation was intact to pinprick, light touch, vibration, and 
joint position sense, except for some patchy numbness on the 
sides of some of the fingers of his right hand.  Motor 
strength testing revealed full strength of the right abductor 
pollicis brevis muscle and of right wrist extension.  The 
report also indicated that the numbness referred to by the 
veteran "does not fully conform to an ulnar distribution 
numbness either."  The report of the veteran's prior VA 
examination for peripheral nerves, performed in April 1997, 
also noted findings of no muscle atrophy.  Muscle testing of 
right upper extremity was normal, except for fair right grasp 
strength and fair right finger abductors strength.  The 
report noted that there was flexion contracture deformity of 
right little finger.  Specifically, the distal 
interphalangeal joint of right little finger was fixed at 20 
degrees flexion position.  Range of motion testing of PIP 
joint of right little finger revealed extension to 70 degrees 
and flexion from 0 to 95 degrees.  Range of motion testing of 
the metacarpophalangeal joint of right little finger and of 
the other joints of right hand was normal.  Opposition of 
right thumb to other fingers was normal.  The VA examiner 
also noted that the veteran "should not have any problem in 
buttoning his shirt as he mentioned.  I did not see any 
difficulty in buttoning his shirt during examination."

The January 2003 VA examination report noted that the 
veteran's fifth right digit was ankylosed at distal 
interphalangeal joint at 42 degrees flexion (normal range of 
motion is 0 to 80 degrees).  Flexion of the 
metacarpophalangeal joint was normal.  Passive flexion of the 
metacarpophalangeal, proximal interphalangeal joint, and 
distal interphalangeal joints of the index, middle, and ring 
fingers, were normal.  Active and passive ranges of motion of 
the thumb were normal.  He was able to move his right thumb 
to his palm and to the tips of the other fingers normally.  
There was fair right grasp.  The examiner noted that the 
veteran had very strong finger flexors when the examiner 
tried to stretch his fingers.  The veteran was noted using 
his right hand to assist the left in dressing activities.  
Nerve conduction studies were normal, and sensory distal 
latency of the right radial nerve was normal.  EMG of the 
right upper extremity muscles was normal.  From physical 
examination and electrodiagnostic studies, the examiner could 
not explain all the veteran's symptoms of weakness and pain 
of the right upper extremity.  There was no atrophy of hand 
muscles, and no clawed hand deformities except for the 
atrophy of the fifth digit.  The examiner saw no evidence of 
carpal tunnel syndrome.  

In reaching its conclusion herein, the Board has considered 
the application of 38 C.F.R. §§ 4.40 (consider "functional 
loss" "due to pain"), 4.45 (consider "[p]ain on movement, 
swelling, deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability), and 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although it is clearly limited from an 
orthopedic standpoint, the functional limitation exhibited by 
the veteran's right hand is appropriately addressed by the 
currently assigned 40 percent disability rating.  A review of 
both the medical evidence and the veteran's statements herein 
reflect that the veteran's disability resulting from the 
injury to his right hand is not compatible with complete 
paralysis of the ulnar nerve.  In this regard, the VA 
examiner conducting the veteran's June 1999 VA peripheral 
nerve examination noted that he was "somewhat doubtful about 
their being an ulnar nerve injury to his right hand."  The 
August 1998 treatment report from Dr. D. noted that an 
electromyograph had been performed and revealed "[n]o 
evidence of carpal tunnel syndrome. . . . Ulnar nerve 
essentially within normal limits."  The VA examiner 
conducting the veteran's January 1997 VA examination for 
peripheral nerves noted that the veteran "should not have any 
problem in buttoning his shirt as he mentioned.  I did not 
see any difficulty in buttoning his shirt during 
examination."  The January 2003 VA examination noted that the 
veteran used his right and left hands in dressing himself.  

A higher rating is not available for ankylosis of three 
digits of the (major) hand under 38 C.F.R. § 4.71a, 
Diagnostic Code 5222.  A higher rating is also not available 
for injuries to the forearm muscles or muscles of the hand.  
See 38 C.F.R. § 4.73, Diagnostic Codes 5308, 5309 (2004) 
(including consideration of pre-amended versions in effect 
before July 3, 1997).

In reaching its determination herein, the Board notes that 
the veteran has been diagnosed with a rotator cuff tear of 
his right shoulder.  There is no suggestion in the record, 
however, that this injury is in any way related to his 
service-connected residuals of tendon graft, fifth finger of 
the right (major) hand.

After reviewing the evidence of record, the Board finds no 
evidence supporting a compensable disability rating for the 
veteran's surgical scars.  The April 1997 VA examination for 
peripheral nerves noted a lengthy scar over the veteran's 
right palm.  The report also noted, however, that the scar 
was healed and not sensitive to touch or deep palpation.

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his right hand 
disability, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  The report of the veteran's prior VA examination for 
peripheral nerves, performed in April 1997, noted that the 
veteran has been working as a full-time computer programmer 
during the past 5 years.  The July 1998 treatment report from 
W. D., M.D., stated, "[h]e is working as a computer operator, 
which really is not a problem."  The January 2003 VA 
examination report noted that he worked full time, answering 
the phone and doing some computer entry.  Private medical 
records dated from September to December 2003 note that 
M.A.B., M.D., found that the veteran should not have a 
problem operating the computer if he used a splint on his 
wrist.

In conclusion, the clinical findings do not support an 
increased rating for his disability. The benefit of the doubt 
rule is not for application in this case because the evidence 
is not in relative equipoise.  38 C.F.R. § 4.3 (2004).  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim and, therefore, a rating in 
excess of 40 percent for service- connected residuals of 
tendon graft, fifth finger of the right (major) hand, is not 
warranted.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


